Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
La Ley Núm. 80 de 30 de mayo de 1976, según enmen-*253dada (en adelante Ley Núm. 80), 29 L.P.R.A. sec. 185a et seq., fue creada con el propósito de garantizarle a los em-pleados despedidos, sin justa causa, el derecho a recibir de su patrono una compensación correspondiente a un mes de sueldo más una indemnización adicional progresiva equi-valente a una semana de sueldo por cada año de servicio. Véase la Exposición de Motivos de la Ley Núm. 80 (1976 Leyes de Puerto Rico 368). Por su carácter reparador, he-mos reiterado que este estatuto deberá ser interpretado liberalmente a favor de los derechos del trabajador. Belk v. Martínez, 146 D.P.R. 215 (1998). La citada Ley Núm. 80 no define el término “despido sin justa causa”, sino que enu-mera una serie de circunstancias y actos que justifican el despido de un trabajador. Véase M. Morales Reyes, Guías para la interpretación y aplicación de la Ley Núm. 80, San Juan, Departamento del Trabajo y Recursos Humanos, 1976, págs. 27-28. A estos efectos, el Art. 2 de la Ley Núm. 80 dispone, en lo pertinente:
Se entenderá por justa causa para el despido de un empleado de un establecimiento:
(a) Que el obrero siga un patrón de conducta impropia o desordenada.
(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del producto que se produce o maneja por el establecimiento.
(c) Violación reiterada por el empleado de las reglas y regla-mentos razonables establecidas para el funcionamiento del es-tablecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
(d) Cierre total, temporero o parcial de las operaciones del establecimiento.
(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público.
(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganan-*254cías, anticipadas o que prevalecen al ocurrir el despido. 29 L.P.R.A. sec. ISSb.(1)
En esencia, esta disposición estatutaria recoge las cir-cunstancias “que ajuicio del legislador justifican el despido de un empleado y, aunque no necesariamente agotan las situaciones que pueden constituir justa causa para el des-pido, definitivamente delinean el pensamiento y la preocu-pación del legislador de que la determinación de justa causa no incida ... en el arbitrio de los tribunales”. (Énfasis suplido.) Morales Reyes, op. cit., pág. 28.
Ante la dificultad de establecer y enumerar en el esta-tuto todas las posibles situaciones que puedan dar base a un despido justificado, los tribunales venimos en la obliga-ción de evaluar situaciones, no contempladas de forma ex-presa por la citada Ley Núm. 80, para determinar si medió, o no, justa causa para el despido. Tal facultad deberá ce-ñirse a lo establecido por esta legislación.
A estos efectos, el referido Art. 2 dispone que “[n]o se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento”. 29 L.P.R.A. sec. 185b. De esta disposición podemos inferir y concluir que cualquier conducta, que afecte el buen y normal funcionamiento del establecimiento, puede conside-rarse como justa causa para el despido.
En este sentido, hemos expresado que si una ofensa pone en riesgo el orden y la seguridad de las operaciones del establecimiento, la misma se considerará como justa causa para la acción de despido. Srio. del Trabajo v. I.T.T., 108 D.RR. 536, 543 (1979). A esos efectos, en Belk v. Martínez, ante, pág. 229, señalamos que
*255... en los casos en los que el patrono logre demostrar que el matrimonio entre dos (2) de sus empleados tendrá un efecto detrimental y adverso en el normal funcionamiento del depar-tamento, área de trabajo o la empresa en general, podrá termi-nar la relación laboral con uno de sus empleados. Ello consti-tuirá justa causa para el despido. (Énfasis en el original suprimido y énfasis suplido.)
En el caso de autos, no existe controversia en cuanto al hecho de que el querellante Julio De León Cuadrado incu-rrió en conducta constitutiva de adulterio con Lyzette Torres Rodríguez, quien en ese entonces se encontraba ca-sada con Rafael Nieves Goitía. Durante ese periodo de tiempo, todos ellos laboraban para G.P. Industries, Inc.
Somos del criterio que una persona adúltera lo es tanto en la intimidad como fuera de ella, pues el simple hecho de que los actos hayan ocurrido en privado no quita que éstos tengan un posible efecto adverso y detrimental fuera de la esfera de intimidad y sobre personas ajenas a los actos de adulterio. Es decir, independientemente de que en el pre-sente caso los actos íntimos hayan o no ocurrido durante horas laborables, no podemos pasar por alto que éstos tie-nen un efecto continuo que trasciende la esfera de intimi-dad de los actores, pues existe una parte directamente afectada por dicho patrón de conducta —que en el caso ante nos era compañero de trabajo de ambos actores — , creándose así un ambiente tenso, inestable y contrario al buen funcionamiento de la empresa.(2)
Finalmente, entendemos que la relación adulterina en-tre el querellante y la señora Torres Rodríguez, cuando me-nos, podía alterar el orden y la seguridad de las operacio-nes del establecimiento. Ante los hechos del presente caso, y teniendo conocimiento de los mismos, la empresa se ex-ponía al riesgo de que ocurrieran incidentes violentos *256—como resultado de dicha relación— por los cuales el pa-trono podría ser civilmente responsable.
Debe mantenerse presente que, bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, se exige a toda persona la diligencia que cabe esperar del ser humano promedio; esto es, si el daño debió ser previsto por una persona común, existirá responsabilidad. En este sentido, en Negrón v. Orozco Rivera, 113 D.P.R. 712 (1983), encontramos respon-sable a la Policía de Puerto Rico por no ejercer el cuidado razonable cuando debió existir, al menos, la sospecha de la ocurrencia de posibles actos violentos.
En consideración a este riesgo, creemos que el patrono en el presente caso no tenía la obligación de esperar a que ocurriera algún incidente violento, adverso a los mejores intereses de la empresa, por lo que plenamente se justifi-caba el despido de las personas responsables de haber alte-rado la paz, armonía y seguridad con que debe operar toda empresa.
En atención a los fundamentos antes expresados, es que le brindamos nuestra conformidad a la opinión mayorita-ria emitida en el presente caso.
— O —

(1) Los incisos (a), (b) y (c) se refieren a actuaciones de las cuales el empleado es responsable. De otro lado, los incisos (d), (e) y (f) son situaciones no imputables al empleado, sino al patrono y a la situación económica del negocio. Informe de la Comisión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. del S. 1112 de abril de 1976, págs. 2 y 3.


(2) “La libertad jurídica no es la libertad amorfa o abstracta, sino la reconciliada con el orden, la organizada y precisa y aun recortada en sus bordes para armonizar-las con las múltiples instituciones sociales y jurídicas que hacen posible su existencia”. (Énfasis suplido y escolio omitido.) Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 676 (1978).